Case 6:19-cv-00406-JCB Document 91 Filed 04/21/20 Page 1 of 1 PageID #: 889




                                 No. 6:19-cv-00406

                                  Viahart, LLC,
                                     Plaintiff,
                                        v.
                                Arkview LLC et al.,
                                   Defendants.

                           Before BARKER , District Judge

                                     ORDER

               On February 28, 2020, plaintiff filed notice that it had set-
          tled with defendant Arkview LLC. Doc. 80. On March 16,
          2020, the court extended the parties’ deadline to file dismissal
          documents to March 26, 2020. No dismissal documents or rel-
          evant motions have been filed. Therefore, it is ordered that
          plaintiff and defendant Arkview shall file appropriate dismis-
          sal documents or a motion to reinstate deadlines within seven
          days of the date of this order. It is further ordered that plain-
          tiff shall, within seven days of the date of this order, show
          cause why it should not be sanctioned for failure to obey an
          order of the court.
                                  So ordered by the court on April 21, 2020.



                                              J. C AMPBELL B ARKER
                                            United States District Judge
